Citation Nr: 1431066	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   The Veteran submitted a timely notice of disagreement in September 2007, a statement of the case was issued in May 2009, and a VA Form 9 was received in May 2009.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

In March 2013, the Board reopened the Veteran's claim and remanded it for additional development, including obtaining VA and private treatment records and affording the Veteran a VA examination.  Additional private, VA and Social Security records were obtained and associated with the claims file.  The Veteran was afforded a VA examination March 2013.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 statements.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, was not manifested during service or to a compensable degree within the first year after discharge from service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by service, and incurrence during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  An additional letter was sent in March 2013.   In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, and private medical records.  The Veteran was afforded a VA examination.  Virtual VA records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Schizophrenia

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  He asserts he began experiencing psychiatric symptoms during service and continues to experiences similar symptoms.

Applicable Laws

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As relevant to the currently appealed claim, schizophrenia is considered a "psychosis" for purposes of adjudicating presumptive service connection claims based on chronic disease.  See 38 C.F.R. § 3.384(f).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  

If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because schizophrenia (as a "psychosis") is considered a "chronic" disability under 38 C.F.R. §§ 3.309(a) and 3.384(f), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Facts

The Veteran's service records were reviewed.  In his Report of Medical History from January 1974, he denied all relevant pre-service medical history, including attempting suicide, depression or excessive worry, or nervous trouble of any sort.  His entrance examination from January 1974 indicated a normal psychiatric evaluation.  

In December 1974, the Veteran went to sick call, with a provisional diagnosis of "Drug Exemption Program."  It was noted that he was not psychotic or suicidal.  The note indicates that the Veteran needed to seek out alternatives to alleviate stress.  

The Veteran was then evaluated for the Drug Exemption Program in December 1974.  It was noted that the Veteran had a past history of extensive drug abuse including hallucinogens and mood altering drugs.  The report indicates that the Veteran became heavily involved with drugs while in boot camp and spent a good part of the time high and that the Veteran continued to be a heavy user while on his ship.  It was noted that the Veteran was not motivated for service and that the Veteran stated he becomes so frustrated with military life that he felt he could kill himself or someone else; however, he had not made an attempt.  The Veteran's history showed a poor pre-service social and school adjustment.  The report stated that the Veteran's present mental status revealed no signs of psychosis or neurosis, no evidence of physical addiction, no evidence of psychological dependence, and a positive history of flashbacks during which he felt high and had visual illusions, such as doors opening and closing.  The report then states that due to the Veteran's positive history of flashbacks, lack of motivation and apathy, as well as his past record indicating poor service and pre-service social adjustment, it was recommended that the Veteran not be retained in the service.  The Veteran's discharge examination from March 1975 indicated no abnormalities.   

Post-service records were reviewed.  The Veteran sought treatment for various ailments from 1976 to 1986 and reported complaints and symptoms of physical disorders, such as gastritis in January 1977, swollen left testicle in May 1977, spitting up blood in December 1977, and penile warts in February 1980.  At no time from 1976 to 1985 did the Veteran report to any healthcare provider that he was experiencing psychiatric symptoms.

In January 1986, he was referred for psychological testing due to losing his job and reporting symptoms of depression.  He received a provisional diagnosis of dysthymic disorder, substance abuse.  After testing and examination, the psychologist indicated that there was no clear evidence of psychosis, and test data did not suggest depression or neurotic configuration but instead pointed to a personality disorder.  He was diagnosed with personality disorder, possibly impulse-ridden character or passive aggressive personality.  The Veteran was discharged approximately a week later, with Axis I diagnoses of dysthymic disorder, and multiple substance abuse.  Axis II diagnosis was personality disorder, mixed.  The report noted that the Veteran stated he was introduced to alcohol around age seven and for over ten years had used a wide range of street drugs, including cocaine, heroin, and marijuana.  

The Veteran was again hospitalized the following month, in February 1986 to March 1986.  He was diagnosed with alcohol dependence, continuous, and mixed substance abuse.  

During a Group Psychological Testing in 1986, the Veteran indicated that his "nerves were shot."  He indicated that his over-all grade average in high school was "D", that his biggest problem as a teenager was the law, and he indicated that he committed breaking and entering and shoplifting.  The Veteran also reported that during his after-school hours and on weekends, he would get in trouble. 

The Veteran has continually sought psychiatric treatment since 1986 with multiple inpatient and outpatient treatment for variously diagnosed psychiatric disorders and has an extensive post-service psychiatric treatment history, beginning in 1986.

The Veteran was afforded a VA examination in March 2013.  The Veteran reported that he was suspended several times during his school years for smoking and fighting but that he was an "A" student and left school because he wanted to do something for his country.  During examination, the Veteran stated that approximately six weeks after basic training he began to hear voices telling him he was worthless and instructing him to kill himself.  He said that he yelled out because of the distress he felt due to the voices and told his commanding officer that he was on drugs because he felt they would not understand that he was hearing voices.  The Veteran stated that after service, he was homeless for the next ten years but the voices became so distressing that he resorted to smoking marijuana and drinking alcohol.  He then sought help from the VA in 1986.  After examination and testing, the examiner stated that the Veteran's clinical presentation and history indicate the presence of a psychotic disorder, but it was not possible to distinguish between schizophrenia, schizoaffective disorder and a substance induced psychotic disorder.  The examiner also noted that the Veteran had antisocial personality disorder.  The examiner stated that the Veteran's symptoms of auditory hallucinations and clinically significant depression were due to his psychotic disorder, not otherwise specified (NOS), while his failure to conform to social norms, impulsivity, irritability, aggressiveness, and consistent irresponsibility were due to his antisocial personality disorder.  The examiner opined that the Veteran's diagnosis of psychotic disorder, NOS, was less likely than not causally or etiologically related to service or manifested within a year after discharge from service.   The examiner also opined that the Veteran's antisocial personality disorder was less likely than not causally or etiologically relate to service or manifested within a year from service.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include schizophrenia.  The evidence does not support his assertions concerning either in-service incurrence of an acquired psychiatric disability or an etiological relationship between his current acquired psychiatric disability and active service. 

First, the Board notes that in addition to an Axis I diagnosis of psychotic disorder, NOS, the Veteran has a current diagnosis of antisocial personality disorder.  According to VA regulations, service connection may not be granted for a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, service connection cannot be established for his diagnosed personality disorder, as a matter of law.

Pertaining to the Veteran's Axis I diagnosis of a psychotic disorder, NOS, the Board notes initially that there is no indication in the Veteran's service treatment records that he complained of or was treated for an acquired psychiatric disability during active service.  The records during service specifically indicate that the Veteran did not suffer from psychosis and was being assessed for drug related problems.  

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c) (2013).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Compensation may be awarded only, "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F.3d at 1381.

Here, the Board finds that the in-service substance abuse was, by regulation, willful misconduct, for which service connection is not available.  38 C.F.R. § 3.301(c).  The evidence of record does not otherwise show that drug abuse in service was caused by a primary service-connected disability.  Importantly, psychiatric problems were not indicated at the December 1974 Drug Exemption Program assessment or at any time during service.

The Board notes the Veteran's assertion that he began taking drugs and drinking during service as a result of his psychiatric disorder.  Importantly, however, a December 1974 service record indicates the Veteran reported taking drugs during boot camp, while the March 2013 VA examination indicates that the Veteran reported he did not begin hearing voices until approximately six week after boot camp.  Furthermore, the Veteran has inconsistently reported information about his pre-military history.  See e.g. March 2013 VA examination reporting an "A" average in high school, and the 1986 Group Psychological Testing reporting a "D" average in high school.

Based on this conflicting evidence, the Board finds the Veteran is not credible.  The inconsistencies in the record weigh against the Veteran's credibility.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

There also is no indication that the Veteran complained of or was treated for an acquired psychiatric disability within the first post-service year (i.e., by March 1976).  The Board acknowledges that the lack of contemporaneous medical records documenting complaints of or treatment for an acquired psychiatric disability does not preclude granting service connection for this disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, the Board finds it probative that the Veteran sought treatment for multiple physical ailments during that time period, but failed to report symptoms of any type of psychiatric disorder.

Importantly, the March 2013 VA examiner fully discussed the Veteran's psychiatric history.  As noted in the March 2013 opinion, the examiner opined that if any of the previously diagnosed psychotic conditions (schizophrenia, schizoaffective disorder, and major depressive disorder with psychotic features) had begun during service and had gone untreated for eleven years, psychotic symptoms would have been observed and treated during the initial contacts with mental health professionals in 1986.

The March 2013 VA examiner also addresses the statements from the Veteran's certified nursing assistant (CNA).  The examiner noted that while the CNA's observations about the Veteran's symptoms and behavior are significant in terms of being descriptive of the Veteran's behavior and supportive of the stated diagnoses, they do not provide evidence of any nexus with military service.

Therefore, the evidence indicates that the Veteran did not experience symptoms of an acquired psychiatric disability, to include schizophrenia, during active service or within the first post-service year such that service connection is warranted for this disability (as a "psychosis") as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.384(f).  Thus, the Board finds that service connection for schizophrenia, as a chronic disease, is not warranted.

The Veteran also is not entitled to service connection for an acquired psychiatric disability, to include schizophrenia, on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that following his service separation in March 1975, the Veteran was not diagnosed as having an Axis I diagnosis of dysthymic disorder until January 1986, almost 11 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board observes that the Veteran has submitted a medical opinion from his psychiatrist in February 2007 opining that the Veteran's symptoms began during service.  As stated by the March 2013 VA examiner, in the absence of service records reflecting this assertion, it can only be assumed that the psychiatrist stated what he had been told by the Veteran.  The March 2013 VA examiner stated that the Veteran's progression of symptoms, from a nervous disorder, to dysthymia, to schizoaffective disorder and schizophrenia, began more than a decade after the Veteran's discharge from service.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

In addition to the lack of a factual predicate in the record for the opinion provided by the Veteran's psychiatrist in February 2007 (discussed above), it is not clear from a review of this opinion to what extent it is based on "clinical data or other rationale."  In summary, the Board finds the February 2007 medical opinion is not probative.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record");  38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As part of the current VA disability compensation claim, the Veteran has asserted that his symptoms of an acquired psychiatric disability have been continuous since active service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability after he was discharged from service. 

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's reported history of continued symptoms of an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began during service and continued post-service, the medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability during service or for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1975) and initial reported symptoms in 1986 (an almost 11-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As a result, the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, did not begin within a year from discharge, and the Veteran has not experienced a continuity of symptomatology.  The claim for service connection for an acquired psychiatric disorder must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


